                            5:21-cv-00251-TLW                                     Date Filed 01/27/21                                 Entry Number 1-1                                 Page 1 of 8




\ /J
csc                                                                                                                                                                                                  
01234517859345179145                                                                                                                                                         9
                                                                                                                                                                                    23
                                                                                                                                                                                      59145 5 !!!
                                                                                                                                                                                       22
                                                                                                                                                                                        
                                                                                                                                                                                          05 9
                                                                                                                                                                                                 
                      $%
                      34&*%.'4()&
                               *&%*/4+( -,-
                                         ($'%'*5*/.6*'/0(34
  939"#1242                                        '($12
                                                           +.&-78(9/:+/-;%4-<(=,>?9?@,
                      A9/
                        BC:+/
                           (>-/%;%:'%4()& :
                                          :0( =*
                                       -<(=,(CDEFE8CGHI
J232"                                         $%&%'()&*+()/*'(&-K(3&0L&:%7(34+.&-7
                                                ,-%/%7(M=(NL+O'*((PIGCGBF
J232"8595                                    $%&%'()&*+()/*'(&-K(3&0L&:%7(34+.&-7
 325174231                                Q'4*;'(@(='&-(50R($%&%'()&*+()/*'(S(3&0L&:%7(34+.&-7
T225905U                                 Q'4*;'(@(='&-(50R($%&%'()&*+()/*'(S(3&0L&:%7(34+.&-7(VCFHDGGEAW
1452XY"Z5                                 $L++4-0[34+.:&/-%
0295174231                               34-%*&6%
#192\54"                                   1*&-;'OL*;(34L-%7(34L*%(4](34++4-(2:'&0<($3
# 5^575954501                              AFAF8328PE8FCAEB
_93 342318595                               $4L%̀(3&*4:/-&
258595 1#8#                              FC[FI[AFAC
 a5919ZZ59455                       PF((K&70
b93\3"8595 b                            $3(8(='.%R(4](M-0L*&-6'(4-(CA[AD[AFAF
c1a8595                                       3'*%/]/'K(d&/:
$'-K'*(M-]4*+&%/4-e                             Q:'--(9&:%'*0<($*
                                                EFP8BPC8EEII
6M-4]-40*+&
         %/%L%%/'4(-&((6:'4;-&%&:(/4-.'/K-(/44--R((%̀/
                                                    h`0'(%(**&'-60/.+/                0./04(-]40*/O(*:''6(]44**K(/(-f%'''*..*/-';%/<-(-;4(%̀'
                                                                    /'%-%&%(:/(0]4(**'+(                                                   %/]/6(K&4%/64L-+'
                                                                                                                                                          (&--K%(0]4(&*g&
                                                                                                                                                                       -K(*%K&/f-/;-(;%̀'
                                                                                                                                                                                       (&.(&.%*%4&.6*`/&'%K'((K&466%/L4+'
                                                                                                                                                                                                                       -R-%V0WR(M%(K4'0(-4%
                                                                 1 13Z125235"iZ5 51125 "1995 Z1 521#8#
                                     ABC(>/%%:'()&::0(=*/5'<(9/:+/-;%4-<(=':&g&*'(CDEFE8CGHI(((VEEEW(GDF8AEEA(((j(((04.k606;:4O&:R64+
  5:21-cv-00251-TLW          Date Filed 01/27/21             Entry Number 1-1    Page 2 of 8


                            South Carolina                                       HENRY McMASTER
                                                                                       Governor
                        Department of Insurance
                                            Capitol Center                      RAYMOND G. FARMER
                                      1201 Main Street, Suite 1000                     Director
                                     Columbia, South Carolina 29201


                                             Mailing Address:
                                P.O. Box 100105, Columbia, S.C. 29202-3105



                                         December 29, 2020



  CERTIFIED MAIL
  RETURN RECEIPT REQUESTED
  STATE FARM FIRE AND CASUALTY CO
  c/o Corporation Service Company
  508 Meeting Street
· West Columbia, SC 29169

 Dear Sir:

 On December 29, 2020, I accepted service of the attached Summons and Complaint on your
 behalf.. I am, hereby, forwarding that accepted process on to you pursuant to the provisions of
 S.C. Code Ann. § 38-5-70. By forwarding accepted process on to you, I am meeting a ministerial
 duty imposed upon me by S.C Code Ann.§ 38-77-160. I am not a party to this case. The State
 of South Carolina Department of Insurance is not a party to this case. It is important for you to
 realize that service was effected upon your insurer on my date of acceptance for service.

 You must promptly acknowledge in writing your receipt of this accepted process to
 sdubois@doi.sc.gov. When replying, please refer to File Number 181901, George R. Dean • et
 a/. v: STATE FARM FIRE AND CASUALTY CO, 2020-CP-38-01285.

                                                     Sincerely Yours,
 By~~

 Gwendolyn L Fuller                                  Raymond G. Farmer
 General Counsel                                     Director
 (803)737-6732                                       State of South Carolina
                                                     Department of Insurance

 Attachment

 CC:     Glenn Walters
         Post Office Box 1346
         Orangeburg, SC            29116
      5:21-cv-00251-TLW       Date Filed 01/27/21        Entry Number 1-1        Page 3 of 8


                                                                                                    m
                                                                                                    r
                                                                                                    m
                                                                                                    ~
                                                                                                    J)
                                                                                                    0
                                                                                                    z
STATE OF SOUTH CAROLINA               )          IN THE COURT OF COMMON PLEAS                       0
                                      )          FIRST JUDICIAL CIRCUIT                             r►
COUNTY OF ORANGEBURG                  )                                                             ~
                                                                                                    ::!!
                                                                                                    r
                                                                                                    m
                                                                                                    0
                                                                                                     I

GEORGE R. DEAN, individually          )           Case No. 2020-CP-38-                              I\)

and as the sole shareholder           )                                                             2
                                                                                                    0
of George's Enterprises, Inc. and     )                                                             z
GEORGE'S ENTERPRISES,                 )                                                             ~
INC.,                                 )                                                             8
                                                                                                    I\)

                                      )                                                             ~
                                                                                                    I\)

         Plaintiffs                   )                                                             "U
                                      )
                                                                                                    s:
                                                                                                     I


vs.                                   )                    SUMMONS                                  0
                                                                                                    J)
                                      )                (Jury Trial Requested)                       z►
                                                                                                    G)
                                      )                                                             m
STATE FARM FIRE &                     )                                                             OJ
                                                                                                    C
CASUALTY COMPANY,                     )                                                             J)
                                                                                                    G)
                                      )
                                                                                                    0
         Defendant.                   )
                                                                                                    ~·

                                                                                                    s:
                                                                                                    0
                                                                                                    z
TO: THE ABOVE -NAMED DEFENDANT:                                                                     "'U
                                                                                                    r
                                                                                                    m
         YOU ARE HEREBY SUMMONED and required to answer the Complaint in this                       6,
                                                                                                     I



action, a copy of which is herewith served upon you, and to serve a copy of your answer to the      ~m
                                                                                                    rts
said Complaint on the undersigned Attorney for the Plaintiff, at Post Office Box 1346,              2
                                                                                                    0
                                                                                                    0
                                                                                                    "U
Orangeburg, SC 29116, within thirty (30) days after the service hereof, exclusive of the day of     w
                                                                                                    co
                                                                                                    0
                                                                                                    ......
                                                                                                    I\)
such service, and if you fail to answer the Complaint within the time aforesaid, the Plaintiff in   co
                                                                                                    01


this action will apply to the Court for the relief demanded in this Complaint.

At Orangeburg, SC                                    Isl GLENN WALTERS, SR.
                                                     GLENN WALTERS, Esquire
Dated: 11/312020                                     1910 Russell Street (29115)
                                                     Post Office Box 1346
                                                     Orangeburg, SC 29116
                                                     Ph: 803 531-8844
                                                     Fax: 803 531-3628
                                                     Attorney for Plaintiffs
      5:21-cv-00251-TLW         Date Filed 01/27/21        Entry Number 1-1          Page 4 of 8

                                                                                                   rn
                                                                                                   r
                                                                                                   rn
                                                                                                   ~
                                                                                                   :D
                                                                                                   0
                                                                                                   z
STATE OF SOUTH CAROLINA                )
                                       )
                                                  IN THE COURT OF COMMON PLEAS
                                                  FIRST JUDICIAL CIRCUIT
                                                                                                   ~r
COUNTY OF ORANGEBURG                   )                                                           ~
                                                                                                   ::!!
                                                                                                   r
                                                                                                   rn
                                                                                                   0
                                                                                                    I

GEORGE R. DEAN, individually           )           Case No. 2020-CP-38-                            I\)

and as the sole shareholder            )                                                           2
                                                                                                   0
of George's Enterprises, Inc. and      )                                                           z
                                                                                                   0
GEORGE'S ENTERPRISES,                  )                                                           <
                                                                                                   0
INC.,                                  )                                                           w
                                                                                                   I\)
                                       )                                                           w
                                                                                                   I\)
         Plaintiffs                    )                                                           "ti
                                       )
                                                                                                   s:
vs.                                    )                   COMPLAINT                               0
                                       )                (Jury Trial Requested)                      ~
                                                                                                   zG)
                                       )
                                                                                                   rn
STATE FARM FIRE &                      )                                                           (lJ
                                                                                                   C
CASUALTY COMPANY,                      )                                                           :D
                                                                                                   G)
                                       )
                                                                                                   (')
         Defendant.                    )                                                           0
                                                                                                   s:
                                                                                                   s:
                                                                                                   0
                                                                                                   z
                                                                                                   "ti
                                                                                                   r
                                                                                                   rn
         NOW COMES Plaintiffs, GEORGE R. DEAN, individually and as the sole shareholder            ~
of George's Enterprises, Inc. and GEORGE'S ENTERPRISES, INC., by and through the
                                                                                                   ~rn
undersigned attorney, asserting claims against the above-named Defendant as follows:               ~
                                                                                                   2
                                                                                                   0
                                                                                                   (')
                                   GENERAL ALLEGATIONS                                             "ti
                                                                                                   w
                                                                                                   (X)
                                                                                                   0
                                                                                                   ......
      1. Plaintiff George R. Dean ("Dean") is a resident of the County of Orangeburg, State of     I\)
                                                                                                   (X)
                                                                                                   01

         South Carolina, now and at all times relevant to this lawsuit.

      2. Plaintiff George's Enterprises, Inc. ["George's Enterprises"] is a domestic corporation

         formed under the laws of the State of South Carolina on May 16, 1973.

      3. Plaintiff Dean is the sole shareholder and owner of George's Enterprises.

      4. Defendant State Farm and Fire Casualty Company ["State Farm"] is the largest property

         and casualty insurance provider in the United States.



                                                   2
5:21-cv-00251-TLW            Date Filed 01/27/21      Entry Number 1-1        Page 5 of 8


                                                                                                   m
                                                                                                   r
                                                                                                   m
                                                                                                   (')
                                                                                                   -I
                                                                                                   JJ
                                                                                                   0
                                                                                                   z
5. State Farm is not registered as a business entity with the South Carolina Office of the         ~
                                                                                                   r
   Secretary of State as a corporate entity. However, its parent company is registered with        ~
                                                                                                   ::!!
                                                                                                   r
                                                                                                   m
   the South Carolina Department of Insurance as a property and casualty insurance                 0
                                                                                                   I\)

   company.                                                                                        2
                                                                                                   0
                                                                                                   z
6. At all times relevant to this lawsuit, Plaintiffs operated a retail clothing business at 1185   ~
                                                                                                   g
                                                                                                   I\)
   Russell Street, County of Orangeburg, State of Carolina ["hereinafter referred to as            (.,)
                                                                                                   I\)
                                                                                                   ""CJ

   "Plaintiffs' Business".                                                                         s:
                                                                                                    I

                                                                                                   0
                                                                                                   JJ
                                                                                                   )>
                               FIRST CLAIM FOR RELIEF                                              z
                                   (Breach of Contract)                                            G)
                                                                                                   m
                                                                                                   CD
                                                                                                   C
7. Plaintiffs incorporate by reference the allegations contained in paragraphs one through         JJ
                                                                                                   G)

                                                                                                   (')
   six above within this First Claim for Relief as if fully setout herein.                         0
                                                                                                   s:
                                                                                                   s:
8. Plaintiffs' Business was known under the trade name of was Dean's Ltd.                          0
                                                                                                   z
                                                                                                   ""CJ
                                                                                                   r
9. During all times relevant to, this lawsuit, Plaintiffs maintained a policy of insurance with    m
                                                                                                   )>
                                                                                                   en
   Defendant that would cover his losses associated with the operation of Dean's Ltd.              (')
                                                                                                   )>
                                                                                                   en
10. The policy of insurance bears the number 99£093190.                                            m
                                                                                                   ~
                                                                                                   2
                                                                                                   0
11. The insurance policy between the Plaintiffs and Defendant constituted the existence of a       (')
                                                                                                   ""CJ
                                                                                                   w
                                                                                                   00
   mutually binding contract of insurance between the parties [hereinafter referred to as "the     ....0
                                                                                                   I\)
                                                                                                   00
                                                                                                   01
   insurance contract"].

12. Pursuant to the insurance contract, Defendant was contractually obligated to pay the

   Plaintiffs' the amount for all actual loss of income of Dean's Ltd that was caused by a

   covered event in the insurance contract.

13. Pursuant to the insurance contract, Defendant was contractually obligated to pay the

   Plaintiffs' the amount for all extra expenses associated with Dean's Ltd operation that

   was caused by a covered event in the insurance contract.


                                              3
5:21-cv-00251-TLW           Date Filed 01/27/21       Entry Number 1-1       Page 6 of 8

                                                                                                  m
                                                                                                  r
                                                                                                  m
                                                                                                  ~
                                                                                                  :n
                                                                                                  0
                                                                                                  z
14. On or about November 10, 2018, Dean's Ltd suffered a devastating fire, which was a            ~
                                                                                                  r
   covered event under the contract of insurance between the Plaintiffs and the Defendant.        ~
                                                                                                  :!!
                                                                                                  r
                                                                                                  m
15. As a result of the result of the fire on November 10, 2018, Plaintiffs' suffered an actual    0
                                                                                                  I\)

   loss of business income and other extra expenses in excess of $100,000.00.                     2
                                                                                                  0
                                                                                                  z
16. Defendant refused to pay the Plaintiffs' the full amount for-the loss of income and extra     ~
                                                                                                  0
                                                                                                  w
                                                                                                  I\)

   expenses associated with the Dean's Ltd fire, even after such demand was made by the           w
                                                                                                  I\)
                                                                                                  "'O
   Plaintiffs upon the Defendant.                                                                 s:
                                                                                                  0
                                                                                                  :n
17. In refusing to pay the Plaintiffs as the result of the covered event as alleged above,        )>
                                                                                                  z
                                                                                                  Ci)
                                                                                                  m
   Defendant acted in bad faith or unreasonably in breach of an implied covenant of good          CD
                                                                                                  C
                                                                                                  :n
                                                                                                  Ci)
   faith and fair dealing arising on the contract of insurance, and such conduct constituted a
                                                                                                  0
                                                                                                  0
   breach of contract.                                                                            s:
                                                                                                  s:
                                                                                                  0
                                                                                                  z
18. As a direct and proximate result of the Defendant's breach of contract, Plaintiffs suffered   "'O
                                                                                                  r
                                                                                                  m
                                                                                                  )>
   damages in excess of $100,000.00.                                                              en
                                                                                                  0
                                                                                                  )>
                             SECOND CLAIM FOR RELIEF                                              en
                         (Bad Faith Refusal to Pay Insurance Claims)                              m
                                                                                                  rt3
                                                                                                  2
                                                                                                  0
19. Plaintiffs incorporate by reference the allegations contained in paragraphs one through       0
                                                                                                  "'O
                                                                                                  w
                                                                                                  CX>
   eighteen above within this Second Claim for Relief as if fully setout herein.                  ....0
                                                                                                  I\)
                                                                                                  CX>
                                                                                                  01
20. Defendant's conduct as heretofore alleged was in bad faith and unreasonable and such

   conduct constituted a bad faith denial of coverage because there was no reasonable basis

   for basis to deny the client.

21. Defendant relied upon the forensic report conducted by its hired CPA firm. Such reliance

   was unreasonable in that the said CPA firm had a conflict of interest and an economic

   interest to report in the interest to best serve the Defendant.




                                              4
  5:21-cv-00251-TLW                Date Filed 01/27/21     Entry Number 1-1          Page 7 of 8

                                                                                                       m
                                                                                                       r
                                                                                                       m
                                                                                                       ()
                                                                                                       -;
                                                                                                       :D
                                                                                                       0
                                                                                                       z
    22. The Plaintiffs' claims were denied solely because of the Defendant's bad faith and
                                                                                                       ~
                                                                                                       r
        unreasonable conduct.                                                                          ~
                                                                                                       :!!
                                                                                                       r
                                                                                                       m
    23. As a direct and proximate result of the Defendant's bad faith refusal to pay the Plaintiffs'   0
                                                                                                        I

        claims, Plaintiffs suffered damages more than $100,000.00.                                     I\)

                                                                                                       2
                                                                                                       0
    24. Moreover, the Defendant's refusal to pay the Plaintiffs' claims were willful, reckless,        z
                                                                                                       ~
                                                                                                       0
                                                                                                       tu
        deliberate, and done                                                                           I\)
                                                                                                       00
                                                                                                       I\)
    WHEREFORE, having asserted their claims against the Defendant, Plaintiffs request the              "U
                                                                                                       s:
following relief:                                                                                      0
                                                                                                       :D
                                                                                                       )>
                                                                                                       z
                                                                                                       G)
        a.   A judgment against the Defendant for actual and punitive damages, all in an amount to     m
                                                                                                       OJ
                                                                                                       C
                                                                                                       :D
             be proved at trial;                                                                       G)

                                                                                                       ()
        b.   An award of the costs of this action, and                                                 0
                                                                                                       s:
                                                                                                       s::
        c. For such other and further relief as the Court may deem just and proper, including a        0
                                                                                                       z
                                                                                                       "U
             reasonable sum as attorney's fees for the bad faith refusal to pay insurance claim.       r
                                                                                                       m
                                                                                                       )>
                                                                                                       (/)
             JURY TRIAL DEMANDED.
                                                                                                       ()
                                                                                                       )>
                                                                                                       (/)
                                                                                                       m
                                                                                                       ~
                                                                                                       0
                                                                                                       I\)
                                                                                                       0
                                                                                                       ()
At Orangeburg, SC                                               /s/ Glenn Walters                      "U
                                                                                                       tu
                                                                GLENN WALTERS, Esquire                 CX>
                                                                                                       0
Dated: 11/03/2020                                               1910 Russell Street                    ......
                                                                                                       I\)
                                                                                                       CX>
                                                                Post Office Box 1346                   01
                                                                Orangeburg, SC 29116
                                                                Ph: 803 531-8844
                                                                Fax: 803 531-3628
                                                                Attorney for Plaintiff




                                                    5
                    5:21-cv-00251-TLW            Date Filed 01/27/21
                                                             ~f¥-►teti£+2"3Entry Number
                                                                               22111fcr    1-1rr
                                                                                        a·«fffr                                                 Page 8 of 8
  STATE OF SOUTH CAROLINA                                                                                                                          in

                                                                                                                                                   ~
DEPARTMENT OF INSURANCE                                                                                                                            ~                           ■                             US.POSTAG
                                                                                                                                                   0                                                         ( t~•
                                                                                                                                                                                                             ~;:;...,._.
      P.O. BOX 100105                                                                                                                              a:il
                                                                                                                                                   ~~
  COLUMBIA, S.C. 29202-3105
                                                                            1111111111 11                                                          3ia:t
                                                                                                                                                   'liit
                                                                                                                                                   .DC
                                                                                                                                                   .5il:
                                                                                                                                                                                                             ZIP29~
                                                                                                                                                                                                             02 4VV
                                                                                                                                                                                                            . 0000345957
                                                                    9489                □□ 9 □ □□ 27                  6032         627 □   13


                                                                        CERTIFIED MAIL

                                         RETURN .RECEIPT REQUESTED
                                                                                I




                                   -
                                              .' ;: OF PRO'cEss
                                        \t::;SERVICE
                                       ~'°:'7""~-·
                                                                        C   '       '       ,,       ,       •            C   •.     0     ,;
                                                                                                                                                           r";




                                  . ;~~Tli+v;RM ~BE A:No ;:~U~Ln:co
                                        · €I'? Cq~porat1on S_ervice Company                                      ··   ·
                                                                                                                                      .. ·- --. •
                                         . _qqa M~eting: Street                         •        .       :
                                         -~est c,olum'bia, SC- 29'169

                                                     .I...!.   --   ~




                                                                                                                                                                 . .   "   -   .   .. .   ~·· . ... .
                                                                                                                                                                                                  ~     .
